 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    MICHAEL T. GEBHART,                                       Case No. 2:17-cv-02891-JAD-PAL
 8                                            Plaintiff,                      ORDER
              v.
 9
      DITECH FINANCIAL LLC,
10
                                           Defendant.
11

12          This matter is before the court on the parties= failure to file a joint pretrial order as required
13   by LR 26-1(e)(5). The Discovery Plan and Scheduling Order (ECF No. 9) filed February 9, 2018,
14   required the parties to file a joint pretrial order required by LR 26-1(e)(5) no later than September
15   7, 2018. There are no dispositive motions pending. To date, the parties have not complied.
16          On October 5, 2018, plaintiff’s counsel filed a Notice of Dismissal with Prejudice (ECF
17   No. 13) indicating the parties had entered into a settlement agreement with each side to bear their
18   own fees and costs. On October 9, 2018, a Minute Order (ECF No. 14) was entered advising
19   counsel that the Notice (ECF No. 13) was insufficient and that counsel needed to comply with Fed.
20   R. Civ. P. 41(a)(1(A)(ii) to dismiss this case. Because defendant appeared and filed an answer a
21   notice of dismissal is insufficient. Either a court order “on such terms as the court proper” Rule
22   41(a)(2) or a stipulation for dismissal signed by all parties who have appeared is required. Rule
23   41(a)(1)(A)(ii). Plaintiff has not applied for a court order, and the parties have not stipulated to
24   dismissal. This case remains open on the court’s docket and has wasted judicial resources to
25   monitor a case that should be dismissed and closed if, in fact, the parties have settled. If they have
26   not finalized their settlement discovery has closed and the joint pretrial order is more than two
27   months overdue.
28          Accordingly,
                                                           1
 1   IT IS ORDERED:

 2   1.   Counsel shall have until November 28, 2018 to either file a stipulation to dismiss with

 3        prejudice, or their joint pretrial order.

 4   2. Failure to timely comply with this order will result in the imposition of sanctions.

 5   DATED this 14th day of November, 2018.
 6

 7
                                                      PEGGY A. LEEN
 8                                                    UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
